DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2021 has been entered.

 Allowable Subject Matter
Claims 1, 2, 4 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a gate driver comprising a plurality of stages, a memory comprising first memory and second memory, and a selector.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the driver wherein a second memory to store a second gate input signal to be applied to at least one of the stages and connected to a second start stage corresponding to a second scan start point.


Thus, claim 1 is allowed.
ii.	Claims 2, 4 – 12 depend from and inherit the limitations of claim 1.
Thus, claims 2, 4 – 12 are allowed.
iii.	Regarding claim 13, the cited prior fails to singularly or collectively disclose apparatus further comprising a second memory to store a second gate input signal to be applied to at least one of the stages and connected to a second start stage corresponding to a second scan start point.
Thus, on grounds similar to reasoning mentioned above with regard to claim 1, claim 13 is allowed.
iv.	Claims 14 – 18 depend from and inherit the limitations of claim 13.
Thus, claims 14 – 18 are allowed.
v.	Regarding claim 19, the cited prior art fails to singularly or collectively disclose the method further comprising storing a second gate input signal in a second memory connected to a second start stage corresponding to a second scan start point, the second gate input signal applied to at least one of the stages.

vi.	Claim 20 depends from and inherits the limitations of claim 19.
Thus, claim 20 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Suzuki et al. (2011/0128259; e.g. Figure 15) and Hayashida et al. (5,051,739; e.g. Figure 2) provide relevant teachings of circuitry driving display scanning lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621